WHEELER, District Judge.
By paragraph Ho. 85 of the tariff act of 1894, “china, porcelain, parian, bisque, earthen, stone and crockery ware, including plaques, ornaments, toys, charms, vases, and statuettes, painted, tinted, enameled, printed, gilded or otherwise decoral ed in any manner,” are subjected to a duty of 35 per centiim ad valorem; and, by paragraph Ho. 575, “paintings in oil or water colors, * * * not otherwise provided for, * * * and' not made wholly or in part by stencilling or other mechanical process,” are placed upon the free list. This importation is of plaques, freehand painted, without other process, but firing to fix the colors to the ware, and has been assessed under paragraph 85, notwithstanding a protest that it should have been admitted free, under paragraph 575. Paragraph Ho. 85 clearly provides for painted plaqnes, without qualification as to the kind or value of the painting. This is more specific than the provision putting oil paintings on the free list; and these paintings cannot take the plaqnes to that list. Judgment affirmed.